Citation Nr: 1330866	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  10-15 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 





INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to October 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In January 2013, the case was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington D. C.  VA will notify the Veteran if further action on his part is required.


REMAND

A preliminary review of the record found that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran.

As was noted in the January 2013 remand, in his April 2010 substantive appeal, the Veteran requested a Travel Board hearing before the Board.  Such hearing was scheduled in November 2012; he failed to appear.  Following the Board's January 2013 remand, the Veteran contacted the RO to request that the Travel Board hearing be rescheduled; he alleged that he did not receive notification of the scheduled hearing, as it was not mailed to a current address.  The record tends to support the allegation that the notice was sent to a lapsed address, as other mail sent to that address within a matter of weeks following was returned as undeliverable.  

The Board construes the Veteran's statements as a motion to reschedule the Travel Board hearing for good cause.  38 C.F.R. § 20.702(c)(2).  Resolving reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 3.102) the Board finds that he did not receive timely notice to either appear for, or request a postponement of the scheduled hearing.  38 C.F.R. § 20.704(d).  Therefore, the Board finds that he has presented good cause for failing to appear for the Travel Board hearing and will grant his motion to reschedule.  38 C.F.R. § 20.702(c)(2). 
Because Travel Board hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. §§ 20.700(a), 20.704.

Accordingly, the case is REMANDED for the following:

The RO should arrange for the Veteran to be scheduled for a Travel Board hearing before a Veterans Law Judge at the St. Petersburg, Florida RO at the next available opportunity.  The Veteran must be timely notified of the hearing at his current address.  Thereafter, the case should be processed in accordance with established appellate practices.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

